DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Double Patenting
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long 759 F.2d 887,

225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with his application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.



3.Claims 1-29 of this instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6  and 20-29 of the US patent no. 10,491,378. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as of the patent application claims [such as providing secure storage and transmission of files in a computer system utilizing encryption and block-chain techniques], but with obvious wording variations. Therefore, this is a non-statutory double patenting.

                                  Claim Rejections - 35 USC §101

4.    35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter.

6. As for claim 21, the preamble of independent claim 21 indicates that it is drawn to a computer-readable medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term “computer readable medium”, particularly when the specification is silent. See MPEP 2111.01. The Applicant’s Specification fails to explicitly exclude non-transitory embodiments from the 

                                            Claim Rejections - 35 USC §112
7. The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.Claims 7-19, 22-24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9. Claims 7 and 22 recites: “(d)    Repeating steps (b) and (c)”. It is not clear how many times the steps (b) and (c) is being repeated; and what is the end result or target for repeating these steps.
Appropriate correction is required.

10. Claims 8-19 and 23-24 and 29 don’t cure the deficiency of claims 7, 22 and are rejected under 35 USC 112 (b) for their dependency upon claims 7 and 22.


Appropriate correction is required.

12.  Regarding claims 20 and 21 recites: “(e) discarding the unique slices stored in step c and storing in memory the unique slices received in step d. It is not clear what is meant by this limitation. In which memory are these unique slices being stored; and from which memory is these unique slices discarded.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
13. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14. Claim(s) 7-9 and 19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yanovsky (US Pub.No.2017/0272100).

15.   Regarding claims 7 and 19 Yanovsky  teaches a computer implemented method and a non-transitory computer readable media for securely managing files among a plurality of computer nodes connected to a server over an internet, comprising the steps of: (a)  receiving a plurality of files from one or more of the nodes; (b)    determining a number of the plurality of 

distributing the unique slices to the currently connected nodes such that no currently connected node receives all of the unique slices (Para:0080  and Para:0083-0084 teaches distributing the plurality of encoded chunks to a set of storage nodes, so no currently connected node receives all of the unique slices).

16.  Regarding claim 8 Yanovsky teaches the method, wherein in the dividing of step (c), the number of unique slices is equal to at least the number of nodes, and wherein in the distributing of step (c), each currently connected node receives at least one of the unique slices (Para: 0128 and Para: 0083-0084 teaches distributing the plurality of encoded chunks to a set of storage nodes, so each of the currently connected node receives at least one of the unique slices).

.

Claim Rejections - 35 USC § 103
18. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19. Claims 1-6, 20, 21, 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yanovsky (US Pub.No.2017/0272100) in view of Fay (US Pub.No.2016/0292672).

20. Regarding claims 1 and 25  Yanovsky  teaches a non-transitory computer readable media and a system for providing a secure method of maintaining and accessing files, comprising a first computer readable media including first computer executable process steps operable to control a server computer, and a second computer readable media including second computer executable process steps operable to control a computer node, wherein the first computer executable process steps are operable to control the server computer to perform steps including:
dividing each of a plurality of files into unique slices, generating assembly information for each of the plurality of files, wherein the assembly information includes information sufficient to reassemble an instance of a file of the plurality of files from the unique slices associated with said file (Fig.1 and Para: 0007-0008 teaches distributing data over a plurality of remote storage 
encrypting each of the unique slices (Para: 0011 and 0128 teaches the step of encoding each segment includes encryption, wherein at least one segment is encrypted entirely with an individual encryption key),
distributing the unique slices to a plurality of computer nodes executing the second computer executable process steps such that no currently connected node receives all of the unique slices (Para:0080  and Para:0083-0084 teaches distributing the plurality of encoded chunks to a set of storage nodes, so no currently connected node receives all of the unique slices),

receiving and storing at least some of the encrypted unique slices, but not all of the encrypted unique slices that constitute any one of said files (Para: 0025 and Para: 0083-0084 teaches receiving and storing the encrypted files);

  Yanovsky teaches all the above claimed limitations but does not expressly teach the distributed ledger transactions include information for managing payment for access to the files; and receiving and mining the distributed ledger transactions from the server.

Fay teaches distributing distributed ledger transactions to each of the plurality of computer nodes, wherein the distributed ledger transactions include information for 
wherein the second computer executable process steps are operable to control the computer node to perform steps comprising: 
maintaining an instance of a public distributed ledger (Para: 0005 and Para: 0022-0025 teaches in blockchain transaction the details of a transaction will be publically available on the distributed ledger);

receiving and mining the distributed ledger transactions from the server (Para: 0053-0055 teaches receiving and mining the distributed ledger transaction).

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yanovsky to include the distributed ledger transactions include information for managing payment for access to the files; and receiving and mining the distributed ledger transactions from the server, as taught by Fay, such a setup would be difficult to modify or tamper the data using blockchain transaction.

21. Regarding claim 2 Yanovsky  teaches the computer readable media, wherein the first computer executable process steps further comprise distributing the assembly information to each of the plurality of nodes (Para:0007-0008  and Para:0083 teaches distributing the plurality of encoded chunks to a set of storage nodes).

22. Regarding claim 2 Yanovsky teaches the computer readable media, wherein the distributing distributed ledger transactions includes distributing the assembly information (Para: 0007-0008 and Para: 0083 teaches distributing the assembly information).



24. Regarding claim 5 Yanovsky teaches the computer readable media, wherein the first computer executable process steps further comprise communicating with one or more of the plurality of nodes to retrieve the assembly information (Para:0007-0008 teaches distributing data over a plurality of remote storage nodes. The data of the plurality of files are split into segments. Each segment is encoded into a number of codeword chunks, wherein none of the codeword chunks contains any of the segments. Each codeword chunk is packaged with encoding parameters and identifiers, and generates metadata for at least one file of the plurality of files and metadata for related segments of the at least one file. The metadata for the at least one file contains information to reconstruct the at least one file from the segments, and metadata for the related segments contains information for reconstructing the related segments from corresponding packages).

25. Regarding claim 6 Fay teaches the computer readable media, wherein the first computer executable process steps are operable to control the server computer to perform steps including paying each of the computer nodes in digital currency for mining and maintaining the public distributed ledger and for storing the unique slices (0054-0056  and Para:0095 teaches paying each of the computer nodes in digital currency (crypto-currency) for 

26.   Regarding claims 20 and 21 Yanovsky teaches a computer implemented method and computer readable media for securely managing files, comprising the steps of: (a)    providing, on a computer, an instance of a public distributed ledger; (b)    receiving, from a server, for each of a plurality of files, a first transmission of at least one of a plurality of unique slices which constitute said each file, but not all of the plurality of unique slices which constitute said each file, wherein each unique slice is encrypted when received (Fig.1 and Para: 0007-0008 teaches distributing data over a plurality of remote storage nodes. The data of the plurality of files are split into segments. Each segment is encoded into a number of codeword chunks, wherein none of the codeword chunks contains any of the segments. Each codeword chunk is packaged with encoding parameters and identifiers, and generates metadata for at least one file of the plurality of files and metadata for related segments of the at least one file. The metadata for the at least one file contains information to reconstruct the at least one file from the segments, and metadata for the related segments contains information for reconstructing the related segments from corresponding packages. Para: 0011 and 0128 teaches the step of encoding each segment includes encryption, wherein at least one segment is encrypted entirely with an individual encryption key),
(c)    storing each of the received unique slices in memory (Para: 0025 and Para: 0083-0084 teaches receiving and storing the encrypted files); 
(d)    receiving, from a server, for each of a plurality of files, a subsequent transmission of at least one of a plurality of unique slices which constitute said each file, but not all of the plurality of unique slices which constitute said each file, wherein each unique slice is encrypted when received (Para: 0080 and Para: 0083 teaches distributing the plurality of encoded chunks to a set of storage nodes, so no currently connected node receives all of the unique slices); 

Yanovsky teaches all the above claimed limitations but does not expressly teach (f)    receiving a distributed ledger transaction containing payment information for one of the plurality of files; (g) Mining the distributed ledger using the distributed ledger transaction received in step f 
Fay teaches (f) receiving a distributed ledger transaction containing payment information for one of the plurality of files (Para: 0022 and Para: 0079 teaches the distributed ledger transaction contains payment information i.e., amount to be transferred); 
(g)    Mining the distributed ledger using the distributed ledger transaction received in step f (Para: 0031-0032 and Para: 0081 teaches transactions submitted to blockchain computer system are mined by miners).

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yanovsky to include receiving a distributed ledger transaction containing payment information for one of the plurality of files; and mining the distributed ledger using the distributed ledger transaction received, as taught by Fay, such a setup would be difficult to modify or tamper the data using blockchain transaction.

27.   Regarding claims 27 and 28 Fay teaches the method, wherein the public distributed ledger is a public block chain (Para: 0007-0008 and Para: 0022-0025 teaches the public distributed ledger is a public block chain).

28. Claims 10-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yanovsky (US Pub.No.2017/0272100) as applied to claim 7 above and further in view of Lingappa (US Pub.No.2016/0292672).



But Yanovsky does not expressly teach (b) transmitting a private encryption key to the first node; (d) decrypting the slices and (g) encrypting the instance with a public key associated with the private key; 

Lingappa teaches (b) transmitting a private encryption key to the first node; (d) decrypting the slices (g) encrypting the instance with a public key associated with the private key (Fig.1, Para: 0008, Para: 0018 and Para: 0060-0062 teaches receiving a transaction message to transfer an amount of a digital currency from a first payment entity to a second payment entity associated with the server computer. The transaction message may include a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature. The method further comprises validating the transfer of the amount of the digital currency using the digital signature. Para: 0034, Para: 

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yanovsky to include transmitting a private encryption key to the first node; (d) decrypting the slices (g) encrypting the instance with a public key associated with the private key as taught by Lingappa, such a setup would generate unique node verification key pairs for each node in the cryptocurrency payment network, where the node verification key pairs will be used to identify and authenticate issuer nodes and distributor nodes.

30.    Regarding claim 11 Lingappa teaches the method, wherein prior to step c, the method includes receiving payment for the instance in crypto-currency (Para: 0030 teaches receiving payment for the instance in crypto-currency).

31. Regarding claim 12 Yanovsky teaches the method, further comprising the steps of transmitting the assembly information to each of the plurality of connected nodes as a distributed ledger transaction (Para: 0007 and Para: 0080 teaches transmitting the assembly information to each of the plurality of connected nodes).



33.  Regarding claim 15 Lingappa teaches the method, further comprising transmitting payment in crypto-currency to an owner of the first file, where the step of transmitting payment comprises sending a distributed ledger transaction to each of the connected nodes (Para: 0060-0062 teaches transmitting payment in crypto-currency and sending a distributed ledger transaction to each of the connected nodes).

34. Regarding claim 16 Lingappa teaches the method, further comprising transmitting payment in crypto-currency to an owner of each of the plurality of nodes, where the step of transmitting payment comprises sending a distributed ledger transaction to each of the connected nodes, wherein an amount of said payment is proportional to an amount of storage on each node allocated to storing the unique slices (Para: 0060-0062 teaches transmitting payment in crypto-currency and sending a distributed ledger transaction to each of the connected nodes. Para:0006-0008 the amount of payment is proportional to an amount of storage on each node allocated to storing the unique slice, because in blockchain transaction it prevented transferring the already spent bitcoin (cryptocurrency) to other users because a ledger of all previous transactions will be collectively maintained by the nodes of the network)

35.  Regarding claim 17 Lingappa teaches the method, wherein the payment is also proportional to an amount of distributed ledger mining performed by each node (Para: 0006-0008 teaches the payment is also proportional to an amount of distributed ledger mining performed by each node.

.

37. Claims 22-24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yanovsky (US Pub.No.2017/0272100) in view of Lingappa (US Pub.No.2016/0292672).

38. Regarding claims 22  and 23 Yanovsky teaches a non-transitory computer readable media and a computer readable media, comprising a first computer readable media including first computer executable process steps operable to control a server computer, and a second computer readable media including second computer executable process steps operable to control a computer node, wherein the first computer executable process steps are operable to control the server computer to perform steps including: (a) receiving a plurality of files from one or more of a plurality of computer nodes, each of the plurality of computer nodes executing the second computer executable process steps; (b) determining a number of the plurality of nodes currently connected to the server; (c) for each of the plurality of files: dividing the file into a number of unique slices of predetermined size, encrypting each of the unique slices, distributing the unique slices to the currently connected nodes such no currently connected node receives all of the unique slices; (d) Repeating steps (b) and (c)  (Para: 0007-0008 and Para: 0025 teaches receiving the data file from remote storage nodes. The data of the plurality 

and wherein the second computer executable process steps are operable to control the computer node to perform steps comprising: (a) providing, on a computer, an instance of a public distributed ledger; (b) receiving, from the server executing the first computer executable process steps, for each of the plurality of files, a first transmission of at least one of the encrypted unique slices which constitute said each file, but not all of the encrypted unique slices which constitute said each file (Para:0080 and Para:0083 teaches distributing the plurality of encoded chunks to a set of storage nodes, and not all of the encrypted unique slices which constitute said each file);

(c)    storing each of the received unique slices in memory (Para: 0025 and Para: 0083-0084 teaches receiving and storing the encrypted files);



But Yanovsky does not expressly teach (d) receiving a distributed ledger transaction containing payment information for one of the plurality of files; (e) Mining the distributed ledger using the distributed ledger transaction received in step d.

Lingappa teaches (d) receiving a distributed ledger transaction containing payment information for one of the plurality of files (Para: 0006-0008 and Para: 0060-0062teaches the distributed ledger transaction includes payment information);
 (e)    Mining the distributed ledger using the distributed ledger transaction received in step d (Para: 0006-0008 teaches mining the distributed ledger using the distributed ledger transaction).

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yanovsky to include receiving a distributed ledger transaction containing payment information for one of the plurality of files; and mining the distributed ledger using the distributed ledger transaction received as taught by Lingappa, such a setup would integrating a management system into a cryptocurrency payment network to create a digital currency system that has greater efficiency and more security.

39.  Regarding claims 22 and 26 Yanovsky teaches the teaches the computer readable media and a system, wherein the first computer executable process steps are operable to control the server computer to perform steps including further comprising the steps of: (a) receiving a request for a first file of the plurality of files from a first computer node of the plurality of 

Yanovsky does not expressly teach (b) receiving payment for the instance in crypto-currency (c) transmitting a private encryption key to the first node; (e) decrypting the unique slices; (h) encrypting the instance with a public key associated with the private key;

Lingappa teaches (b) receiving payment for the instance in crypto-currency (Para: 0030 teaches receiving payment for the instance in crypto-currency);
 (c) transmitting a private encryption key to the first node; (e) decrypting the unique slices; (h) encrypting the instance with a public key associated with the private key (Fig.1, Para: 0008, Para: 0018 and Para: 0060-0062 teaches receiving a transaction message to transfer an amount of a digital currency from a first payment entity to a second payment entity associated with the server computer. The transaction message may include a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the 

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yanovsky to include transmitting a private encryption key to the first node; decrypting the slices; encrypting the instance with a public key associated with the private key as taught by Lingappa, such a setup would generate unique node verification key pairs for each node in the cryptocurrency payment network, where the node verification key pairs will be used to identify and authenticate issuer nodes and distributor nodes.

40.    Regarding claim 29 Lingappa teaches the method, wherein the public distributed ledger is a public block chain (para: 0031-0032 teaches the public distributed ledger is a public block chain).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREENA T CATTUNGAL/Examiner, Art Unit 2431